defense is not credible and explain how the evidence supports that

                conclusion); Leonard v. State, 117 Nev. 53, 81, 17 P.3d 397, 415 (2001)

                ("[T]he prosecutor may comment on a defendant's failure to substantiate a

                claim."). Moreover, the prosecutor emphasized that the defense had no

                duty to present evidence; therefore, Wallace fails to demonstrate that his

                substantial rights were affected. See Leonard, 117 Nev. at 63, 17 P.3d at

                403.
                            Next, Wallace contends that the prosecutor committed

                misconduct by comparing his defense to a "gypsum giant," and the district

                court erred by overruling his objection to the comparison. 1 During

                rebuttal, the prosecutor told the story of a man who wanted to "perpetrate

                [a] fraud upon the public," so he created a large figure out of gypsum and

                claimed that it was a fossilized giant. The man sold tickets to view his

                forgery, and his fame grew. When legendary circus owner P.T. Barnum

                learned of the money the man was making, he built his own fraudulent

                giant and attempted to convince the public that his giant was real and the

                other man's was not. According to the prosecutor, Barnum's partner did

                not want to deceive the public, but Barnum told him "[w]e're in business to

                sell tickets . . . and if I can convince the public that my giant is the real

                one and if I can sell tickets to this and make money from it, it doesn't

                matter whether I'm perpetrating a fraud." The prosecutor explained that


                       'We reject the State's assertion that Wallace's objection was
                insufficient to preserve this claim.



SUPREME COURT
         OF
      NEVADA
                                                      2
(0 1 ,147A
                     the hoax was one of the biggest in history—spawning the phrase "there's a

                     sucker born every minute"—and concluded by stating "please, don't buy
                     into this gypsum giant of doubt that [defense counsel] is presenting to
                     you."

                                 Having considered this story in context, we conclude that it
                     disparaged the defense and constitutes misconduct. Although anecdotes
                     and artful phrases are appropriate in closing argument, the selection of
                     this particular story and relation of it to the defense implied that the
                     defense was attempting to perpetrate a fraud and was improper.          See

                     Butler v. State, 120 Nev. 879, 899, 102 P.3d 71, 85 (2004) (finding error

                     where the prosecutor stated that the defense was trying to deceive the jury
                     and warned jurors not to let themselves be "fooled"). However, we

                     conclude that the misconduct constitutes harmless error because it does
                     not appear that the story was intended to inflame jurors' passions and did

                     not misconstrue the defendant's constitutional rights.     See Valdez, 124

                     Nev. at 1192, 196 P.3d at 479. Cf. McGuire v. State, 100 Nev. 153, 156-7,
                     677 P.2d 1060, 1063 (1984) (finding "intolerable" misconduct where the
                     prosecutor repeatedly misled the jury as to the extent of the defendant's
                     constitutional rights, and made comments which could "only have
                     impermissibly served to inflame the emotions of the jury"). Moreover,

                     substantial evidence was presented to support the conviction.
                     Accordingly, we conclude that no relief is warranted.    See Leonard, 117

                     Nev. at 81, 17 P.3d at 414 ("[A] criminal conviction is not to be lightly
                     overturned on the basis of a prosecutor's comments standing alone.").

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    0gtjo
                            Finally, Wallace contends that cumulative error entitles him
                to relief. We disagree because the one error we have found was harmless,

                and "[o]ne error is not cumulative error." United States v. Sager, 227 F.3d
                1138, 1149 (9th Cir. 2000).
                            Having considered Wallace's contentions and concluded that
                no relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.



                                                           gek.“                  J.
                                                  Pickering



                                                   \—c—-XxcL-5r6—r-
                                                      b
                                                  Parraguirre

                                                              I


                                                                   (L- ss•s
                                                                    9             J.
                                                  Saitta


                cc:   Hon. Valerie Adair, District Judge
                      Creed & Giles, Ltd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A